       Case 3:20-cr-03145-AJB Document 24 Filed 03/17/21 PageID.42 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                 Case No.: 20-CR-3145-AJB
11
                  Plaintiff,                   ORDER AND JUDGMENT
12                                             GRANTING THE UNITED STATES’
13          v.                                 MOTION TO DISMISS THE
                                               INDICTMENT
14   JOSEPH ABRAHAM ZUNIGA,
15
                  Defendant.
16
17         This matter comes before the Court upon the application of the United States of
18 America to dismiss the Indictment without prejudice under Rule 48(a) of the Federal
19 Rules of Criminal Procedure. For reasons stated in the motion, the court finds that the
20 interests of justice and judicial economy are served by granting the requested dismissal.
21         WHEREFORE, IT IS HEREBY ORDERED that the United States’ application
22 to dismiss the Indictment without prejudice is GRANTED.
23         IT IS SO ORDERED.
24
25 Dated: March 17, 2021
26
27
28
